United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1270
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Lamar Decarlo Rodriguez,                * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 20, 2007
                                Filed: December 21, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Lamar Rodriguez appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B) and 846, and possessing a firearm during and in relation to a
drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
       We enforce the appeal waiver contained in Rodriguez’s written plea agreement.
The record indicates that Rodriguez entered into the agreement and the waiver
knowingly and voluntarily; and we conclude that this appeal falls within the scope of
the waiver, and that enforcing the waiver will not result in a miscarriage of justice.
See United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc); United
States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam).

      Reviewing the record independently under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues beyond the scope of the waiver.

      Accordingly, we dismiss the appeal, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-